Citation Nr: 0915424	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-11 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
February 1978.

This claim is on appeal from a June 2005 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

The Veteran's lumbar strain is manifested by muscle spasm and 
severe limitation of motion, with forward flexion limited to 
no less than 30 degrees; it is not manifested by unfavorable 
ankylosis of the lumbar spine or the entire thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no more, 
for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
DCs 5235-5242, 5292, 5295 (2002, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran challenges the initial 10 percent evaluation and 
maintains that a higher rating is warranted based on his 
limitation of motion of his low back.

Disability evaluations are determined by comparing a 
Veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the low rating is assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Veteran filed his service connection claim in June 1994.  
Following a favorable May 2005 Board decision, in a June 2005 
rating decision implementing the Board's determination, the 
RO assigned a 10 percent rating for the Veteran's lumbar 
strain under Codes 5295 and 5237, effective June 13, 1994.  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine.  
Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the Veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  

The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine.  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the 
amendments discussed above have a specified effective date 
without provision for retroactive application, they may not 
be applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the Veteran.

The amendments addressing evaluations of spinal disabilities 
created a General Rating Formula for Diseases and Injuries of 
the Spine.  Note (1) to the General Rating Formula indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  Note (2) specifies that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, 
Plate V (depicting normal range of motion for the spinal 
segments). 

The disability may be rated under former Diagnostic Code 5292 
(limitation of motion of the lumbar spine) or Code 5295 
(lumbosacral strain).  Code 5292 provided for a 20 percent 
evaluation with evidence of moderate limitation of motion.  
Limitation of motion of the lumbar spine causing severe 
impairment warranted a maximum schedular rating of 40 
percent.  

Under former Diagnostic Code 5295, a 20 percent rating was 
warranted for disability with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  The maximum schedular rating of 40 
percent, severe lumbosacral strain, required findings of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

As discussed in further detail below, although the Veteran 
suffers from current intervertebral disc syndrome, he has not 
been granted service connection for the condition.  As such, 
evaluation under former Diagnostic Code 5293 or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not in order.

Under the amended version of the rating criteria, back 
disability is evaluated under Codes 5235-42.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides, in pertinent part, for a 20 percent evaluation when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The next highest rating of 30 percent 
is only available when forward flexion of the cervical spine 
is 15 degrees or less, or if there is favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
with evidence of unfavorable ankylosis of the entire cervical 
spine; or, when forward flexion of the thoracolumbar spine is 
30 degrees or less; or, when there is favorable ankylosis of 
the entire thoracolumbar spine.  If there is unfavorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
rating is in order.  Finally, a 100 percent rating is awarded 
for unfavorable ankylosis of the entire spine.  

Where the disability rating is at least partially based on 
limitation of motion of the affected area, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the Veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Private treatment records dated from 1992 through 1994 
diagnose the Veteran with lumbar sprain/strain, lumbar 
intevertebral disc syndrome, lumbar radiculopathy, and 
sacroiliac strain.  A January 1997 letter from his private 
chiropractic physician diagnosed him with significant disc 
lesion.  Magnetic resonance imaging (MRI) conducted in 
October 1997 revealed left lateral disc herniation with 
probable impingement on the left L5 nerve root as well as a 
disc lesion at L4-5 and multilevel disc desiccation and disc 
space narrowing.  In June 1997, he was afforded an 
independent chiropractic evaluation in connection with his 
claim for Social Security Administration (SSA) benefits, at 
which time it was noted that his active range of motion of 
the lumbar spine was severely limited and that he had muscle 
splinting of the lumbosacral spine.  

A February 1998 letter from his private chiropractor 
diagnosed him with lumbar intevertebral disc syndrome with 
sciatic radiation.  The chiropractor described the condition 
as "serious" and indicated constant pain, weakness in both 
lower extremities, and significant lower back musculature 
spasm.  

A January 1999 letter from a private chiropractic physician 
diagnosed him with a left lateral disc herniation with 
probable impingement on the left L5 nerve root as well as a 
disc lesion at L4-5.  The Veteran was noted to suffer from 
extreme pain and exhibited a severely swollen left lower 
extremity and significant lumbar myospasm.  In a May 2000 
letter, the Veteran was noted to have limited range of motion 
in the lumbar spine, altered gait, weakness of the left lower 
extremity, and pain and swelling in the low back and left 
knee.  VA treatment records indicate that he has received 
epidural steroid injections to alleviate his radiating back 
pain.  

The Veteran was afforded a VA spine examination in November 
2000, at which time he was diagnosed with left-sided 
herniated nucleus pulposus of the L5-S1 level, degenerative 
disc disease at the L5-S1 level, and chronic lumbosacral 
strain with left lower extremity radiculitis.  Physical 
examination revealed normal spinous contour of the lumbar 
spine with no kyphosis or scoliosis.  There was muscle spasm 
in the bilateral paravertebral muscles.  Range of motion 
testing revealed forward flexion limited to 30 degrees by 
pain, extension limited to 15 degrees by pain, and bilateral 
bending limited to 10 degrees by pain.  Plantar flexors in 
the lower left extremity exhibited 4+ out of 5 motor 
strength.  There was no muscle atrophy in the bilateral lower 
extremities.  

He was afforded a subsequent VA spine examination in April 
2001, at which time it was noted that he uses a back brace 
and walks with a cane.  Range of motion testing revealed 
forward flexion limited to 45 degrees; extension limited to 5 
degrees; rotation limited to 10 degrees, bilaterally; and 
lateral bending limited to 10 degrees, bilaterally.  His 
motor strength was 4+ out of 5 in all muscle groups of the 
lower right extremity and 4 out of 5 in all muscle groups of 
the lower left extremity, although the examiner noted that 
his effort during strength testing was not particularly good.  
A moderate amount of tenderness to palpation over his left 
sacroiliac joints was also noted.  The examiner opined that 
the Veteran sustained some degree of mild back strain in 
service, but that this back strain was not the cause of all 
his current low back disorders.  

In a September 2004 letter, his private chiropractic 
physician diagnosed him with intevertebral disc syndrome with 
radiculopathy.  He was noted to suffer from weakness of the 
lower extremities, paralumbar muscle spasm (greater on the 
left), and a greatly limited range of lumbar motion.  

He was afforded another VA spine examination in October 2004, 
at which time he was diagnosed with "chronic low back 
pain."  Range of motion testing revealed forward flexion 
limited to 30 degrees; extension limited to 20 degrees; 
lateral rotation limited to 10 degrees, bilaterally; and 
lateral flexion limited to 20 degrees, bilaterally.  Muscle 
strength was 4- out of 5 in the lower extremities, although 
the examiner questioned whether he was exerting the greatest 
possible effort.  There was slight paraspinous tenderness in 
his lower lumbar spine to direct palpation.  Upon straight 
leg raising, he could only extend his legs approximately 20 
degrees bilaterally before significant exacerbation of low 
back pain.  X-rays demonstrated significant disc space 
degeneration at L5-S1, with a slight scoliotic curve to the 
left.  There was also significant anterior osteophyte 
formation in his L5 vertebral body and slight narrowing in 
the neural foramina at the L5-S1 level.  The examiner opined 
that the majority of the Veteran's current back complaints 
are a result of post-service aggravations of the mild back 
injury sustained in service.  

The Veteran was afforded his most recent VA examination in 
January 2007, at which time he was diagnosed with moderately 
severe degenerative facet joint changes on the right at L4-
L5; mild circumferential disc bulges at L3-L4, L4-L5, and L5-
S1; and minimal circumferential disc bulge at L2-L3 and L1-
L2.  He was noted to suffer from nocturia, erectile 
dysfunction, numbness, paresthesias, and lower extremity 
weakness related to his back condition.  A history of 
fatigue, stiffness, weakness, spasms, and constant sharp pain 
was related.  Weekly, severe flare-ups were noted to be 
precipitated by standing, coughing, and moving.  The Veteran 
indicated that he was confined to bed approximately 3 to 4 
days per month due to low back pain, although it was not 
indicated if this bedrest was prescribed by a physician.  
There was bilateral guarding, tenderness, and pain with 
motion, although spasm, atrophy, and weakness were not 
indicated.  

Sensory examination revealed mildly decreased light touch, 
pain, and vibration sensation in the left L5 region.  
Reflexes were normal.  Range of motion testing revealed 
forward flexion limited to 30 degrees, with pain at 20 
degrees; extension limited to 15 degrees, with pain at 10 
degrees; right lateral flexion limited to 20 degrees, with 
pain at 10 degrees; left lateral flexion limited to 10 
degrees, with pain at 10 degrees; and lateral rotation 
limited to 5 degrees, with pain at 5 degrees, bilaterally.  
Vertebral fracture was specifically noted not to be a claimed 
or service-connected condition.  

The evidence shows that the Veteran has severe low back 
symptoms.  However, the Board emphasizes that service 
connection is only in effect for lumbar strain, i.e., service 
connection has not been established for lumbar disc disease.  
Specifically, in its May 2005 decision granting service 
connection, the Board noted that the April 2001 and October 
2004 VA examiners indicated that the majority of the 
Veteran's current back symptomatology is not the result of 
the Veteran's military service.  Rather, the majority of his 
current lumbar spine disability is etiologically related to 
intervening on-the-job injuries in his post-service, civilian 
occupation.  As such, the Board found that while a lumbar 
strain disability began in service, there were intervening 
events that contributed to the present condition of the 
Veteran's lumbar spine.  As a result, service connection was 
not granted for symptomatology related to intevertebral disc 
syndrome, lumbar radiculopathy, herniated nucleus pulposus, 
or degenerative disc disease.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so. Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  As such, the Board will assume 
that the Veteran's limitation of lumbar motion and muscle 
spasm are attributable to his service-connected lumbar 
strain.

The Board finds that the Veteran's service-connected lumbar 
strain is productive of muscle spasm and forward flexion 
limited to 30 degrees.  As such, he is entitled to a rating 
of 40 percent under Code 5292.  This is the maximum schedular 
rating under Code 5292.  Code 5295 does not offer a greater 
evaluation.  As service connection has not been granted for 
degenerative disc disease, ankylosis, or vertebral fracture, 
a higher evaluation is not in order under the pre-amended 
criteria.  

Evaluating the Veteran's lumbar strain under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
Board finds that the revised regulations are not more 
favorable to the veteran, as there is no evidence of 
ankylosis.  Considering the Veteran's pain and corresponding 
functional impairment, i.e., the DeLuca factors, the Board 
finds that his lumbar strain warrants no more than a 40 
percent evaluation under either the previous or revised 
rating criteria.  

The Board further finds that there is no showing that the 
discrete manifestations of the Veteran's lumbar strain 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of higher ratings on an 
extraschedular basis.  There was no showing any of these 
manifestations were productive of marked interference with 
employment that is not contemplated by the three current 
schedular ratings.  Although the Veteran has been unemployed 
since 1992 and receives SSA disability benefits due to lumbar 
disc protrusion/herniation and impingement of the right 
sacroiliac nerve root, the Board notes that these 
disabilities have been attributed to intervening post-service 
injuries and are not service connected.  Further, none of the 
service-connected lumbar strain manifestations required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran's claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service records, VA treatment records, 
SSA records, and private medical records, and he was afforded 
formal VA examinations in November 2000, April 2001, October 
2004, and January 2007.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for lumbar strain, but 
no more, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


